Citation Nr: 1013519	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder and, if so, whether service connection 
is warranted.  

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a left ankle injury and, if so, whether service 
connection is warranted.    

4.  Entitlement to service connection for a hip disorder.   

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  



6.  Entitlement to service connection for a chronic 
respiratory disorder claimed as emphysema and chronic 
obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for residuals of a left 
foot injury, status post surgery.  

8.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome and acid 
reflux.  

9.  Entitlement to an evaluation higher than 10 percent for 
service-connected lumbar spine degenerative joint disease.  

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from January 1991 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006, January 2008, and 
October 2008 rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The record shows that the Veteran requested a Travel Board 
hearing in her February 2007 and April 2009 substantive 
appeals, the VA Form 9.  She also requested a hearing before 
a Decision Review Officer (DRO) in October 2008 
correspondence.  However, she withdrew her request for a DRO 
hearing and stated that she, instead, wanted a Travel Board 
hearing, in May 2009 correspondence.  

In June 2009, the Veteran presented hearing testimony 
regarding the issues on appeal before the undersigned 
Veterans Law Judge at the Seattle RO.  The transcript of the 
hearing is associated with the claims folder.

The record was held open for 60 days following the Board 
hearing in order to allow the Veteran additional time and 
opportunity to submit evidence in support of her claims.  
Additional evidence was subsequently received from the 
Veteran in August 2009.  Evidence had also previously been 
received since the issuance of the last Supplemental 
Statement of the Case (SSOC).  The Veteran has waived her 
right to initial consideration of the evidence by the RO.  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.  38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  

In addition, the Board notes that the RO up to the present 
has adjudicated the claim for a pulmonary disorder under the 
terminology used by the Veteran, i.e., service connection for 
emphysema.  However, upon review of the record, the Board 
finds that the claim is more appropriately characterized as 
service connection for a chronic respiratory disorder to 
include emphysema and COPD, as is reflected in the listing of 
the issues, above.


The Board also observes that the Veteran's claim of service 
connection for acid reflux was previously denied in January 
2007.  However, that prior final denial only considered the 
diagnosis of chronic acid reflux.  The current claim 
additionally contemplates the Veteran's diagnosis of 
irritable bowel syndrome and intestinal dysmotility as well 
as her 2008 laparoscopic loop ileostomy.  In Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury. 
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, 
in view of the foregoing, the Board considers the current 
claim as an original claim rather than a request to reopen a 
previously disallowed claim; the issue has been 
recharacterized on page 2, above.    

The issues of (1) entitlement to service connection for a 
psychiatric disorder; (2) entitlement to service connection 
for a hip disorder; (3) service connection for residuals of a 
left foot injury; (4) service connection for a 
gastrointestinal disorder, claimed as irritable bowel 
syndrome and acid reflux; and (5) entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  In June 1998, the Board denied the Veteran's claim of 
service connection for hearing loss because the competent and 
credible evidence showed no permanent worsening of the 
Veteran's pre-service hearing loss during or due to service.  

2.  In June 1998, the Board denied the Veteran's claim of 
service connection for a psychiatric disorder because a 
personality disorder is not considered a disability for 
service connection purposes and there was no evidence of a 
disability resulting from a mental disorder superimposed upon 
the diagnosed personality disorder.  With respect to other 
diagnosed psychiatric disorders, the Board noted that there 
was no competent medical evidence relating a current 
psychiatric disorder to service.

3.  The June 1998 Board decision was not appealed, and is 
therefore final.

4.  Evidence received subsequent to the June 1998 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim of service connection for 
hearing loss.

5.  Evidence received subsequent to the June 1998 Board 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim of service connection for a psychiatric disorder.

6.  In November 1992, the RO denied the Veteran's claim for 
an ankle disability because the Veteran's STRs showed 
treatment for a right ankle sprain in March 1991; however, 
there was no complaint of a left ankle problem in the STRs.  
The RO also explained that the Veteran gave a history of a 
left ankle injury prior to service with corrective surgery 
with continued post exertional pain at the VA medical 
examination and reported no complaints involving the right 
ankle.  

7.  With respect to the issue of service connection for an 
ankle disability, the November 1992 RO rating decision was 
not appealed, and is therefore final.

8.  Evidence received subsequent to the November 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim of service connection for 
residuals of a left ankle injury.

9.  The evidence of record preponderates against a finding 
that the Veteran has peripheral neuropathy of the upper 
extremities causally or etiologically related to her period 
of active military service or which manifested to a 
compensable degree within one year of discharge.  



10.  The evidence of record preponderates against a finding 
that the Veteran has a chronic respiratory disorder causally 
or etiologically related to her period of active military 
service. 

11.  Throughout the claim/appeal period, the preponderance of 
the evidence is against a finding that the Veteran's lumbar 
spine degenerative joint disease is manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. §19.104 (1991).  

2.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2009).  

3.  New and material evidence has been presented, and the 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2009).  

4.  The November 1992 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992). 


5.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for residuals of a 
left ankle injury is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2009).  

6.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

7.  A chronic respiratory disorder, claimed as COPD and 
emphysema, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

8.  The criteria for a disability rating higher than 10 
percent for the Veteran's lumbar spine degenerative joint 
disease have not been met or approximated for the entire 
claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 
(DC) 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veteran Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The claimant must also be notified 
of what constitutes both "new" and "material" evidence to 
reopen the previously denied claim.  The Court further held 
that, in the context of a claim to reopen, VA look at the 
bases for the denial in the prior decision and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

In the present case, the Veteran was provided with proper 
VCAA notice prior to the initial adjudication of her service 
connection claims.  In the VCAA notice letters dated in 
October 2005, July 2006, August 2007, and July 2008, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement the underlying claim of entitlement to 
service connection, and described the types of evidence that 
the Veteran should submit in support of the claims.  The RO 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of his claims.  Although the Veteran was not 
adequately advised regarding the elements of effective date 
or degree of disability prior to the initial adjudication of 
her claims, the notice defect was later remedied when notice 
of such elements was provided in August 2007 correspondence 
followed by readjudication of the claims in April 2009.  See 
Dingess v. Nicholson, supra.

In particular regard to additional notice requirements 
relevant to the Veteran's requests to reopen, the Board notes 
that the RO explained in the October 2005 VCAA notice letter 
that the Veteran's claim for hearing loss had been previously 
denied, she had been notified of that decision, and the 
decision had become final.  The RO explained that VA needed 
new and material evidence in order to reopen the claim.  The 
RO also appropriately defined new and material evidence as 
evidence submitted to VA for the first time that pertains to 
the reason the claim was previously denied and raises a 
reasonable possibility of substantiating the claim.  While 
the RO decision, rather than the Board decision, was 
identified as the last prior denial of the claim, the error 
is not prejudicial.  The RO explained that the Veteran's 
claim was previously denied because the evidence showed no 
significant hearing loss in service.  Essentially, this was 
the reason for the Board's denial in June 1998, as will be 
explained in greater detail below, and satisfies Kent, supra.  

With respect to the left ankle claim, the Board notes that 
the RO explained in the July 2008 VCAA notice letter that the 
Veteran's claim for a left ankle injury had been previously 
denied, she had been notified of that decision in November 
1992, and the decision had become final.  The RO explained 
that VA needed new and material evidence in order to reopen 
the claim.  The RO also appropriately defined new and 
material evidence as evidence submitted to VA for the first 
time that pertains to the reason the claim was previously 
denied and raises a reasonable possibility of substantiating 
the claim.  The RO further explained that the Veteran's claim 
was previously denied because the evidence showed that the 
left ankle injury was shown to have existed prior to entry 
onto active duty and was not shown to have been aggravated 
during active military service.  This notice satisfies Kent, 
supra.  

Because the Veteran's claim for a psychiatric disorder is 
found to be reopened by way of the submission of new and 
material evidence, no discussion of VA's compliance with 
notice requirements for this request to reopen a previously 
disallowed claim is necessary.  The reopened claim is being 
remanded for further development for reasons addressed below.    

In regard to her increased rating claim, the Veteran was 
informed in the August 2007 VCAA notice letter that evidence 
was required to show that her service-connected lumbar spine 
disability had increased in severity in order to establish 
entitlement to an increased evaluation.  The RO also 
explained how VA assigns disability ratings and effective 
dates, and included a thorough description of the types of 
evidence that the Veteran should submit in support of her 
increased rating claim.  The RO letter further explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of her claim.  
Thus, the August 2007 VCAA notice letter, which was sent 
prior to the initial adjudication of the claim, fully 
satisfied the notice requirements with respect to her 
increased rating claim.  Furthermore, although no longer 
required, the Veteran was sent notice of the criteria for 
evaluating spine disabilities in August 2008 and was provided 
additional time and opportunity to submit evidence in support 
of her claim.    

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decisions, the 
February 2007 and April 2009 SOCs, and the April 2009 SSOC, 
which cumulatively included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a medical examination in connection with her 
increased rating claim in August 2008.  The August 2008 QTC 
examination report contains all relevant findings and is 
deemed adequate for the purposes of this adjudication.  

Although no medical opinion was obtained in connection with 
the Veteran's claims for peripheral neuropathy of the upper 
extremities or for a chronic respiratory disorder, no such 
opinions are needed.  As will be explained below, the 
Veteran's bilateral upper extremity symptomatology has been 
attributed to her service-connected carpal tunnel syndrome, 
not a separate disability affecting the upper extremities, 
and the first evidence of a chronic respiratory disorder was 
many years after separation from service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence shows that 
the Veteran did not have either of the claimed disorders 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue.  
Thus, a remand for an examination and/or opinion is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Because service and post-service 
medical records provide no basis to grant these claims as 
will be explained in greater detail below, and in fact 
provide evidence against the claims, the Board finds no basis 
to remand these issues for a VA examination or medical 
opinion to be obtained.   

Also, post-service treatment records adequately identified as 
relevant to the claims have been obtained, to the extent 
possible, and are associated with the claims folder.  The 
record further includes records from the Social Security 
Administration (SSA) pertaining to the Veteran's award of 
disability benefits.  In addition, the Veteran's service 
treatment records (STRs) are of record.      

Neither the Veteran nor her representative has made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claims 
adjudicated herein.  In view of the foregoing, the Board will 
proceed with appellate review.  

II.  New and Material Evidence to Reopen Claims

As a preliminary matter, the Board notes that the Veteran's 
current claims involving bilateral hearing loss and a 
psychiatric disorder are based upon the same factual bases as 
her previous claims, which were denied in the June 1998 Board 
decision that is final.  Her current claim involving 
residuals of a left ankle injury is based upon the same 
factual basis as her previous claim, which was last denied in 
the November 1992 rating decision.  As a result, it is 
appropriate for the Board to consider these claims as 
requests to reopen the previously denied claims.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty 
for the Board to consider the issue of new and material 
evidence regardless of the RO's determination as to that 
issue.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find. 

In the present case, the Veteran's requests to reopen her 
previously disallowed claims were filed in September 2005 
(i.e., for bilateral hearing loss) and July 2007 (i.e., for a 
psychiatric disorder and a left ankle disability).   

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009). 

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

A.  Bilateral hearing loss

The Veteran initially filed a claim for bilateral hearing 
loss in June 1992.  After she appealed the RO's denial of her 
claim to the Board, the Board denied the claim in a June 1998 
decision.  The Board explained that the competent and 
credible evidence showed no permanent worsening of the 
Veteran's pre-service hearing loss during or due to service.  
The pertinent evidence of record at the time of the decision 
included the Veteran's STRs, VA and private treatment records 
from 1977 to 1994, VA medical examination reports from July 
1992 to March 1997, and written statements from the Veteran.  
She received notification of the Board decision and her 
appellate rights in June 1998; however, she did not appeal.  
Thus, the June 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. §19.104 (1991).  

The evidence received since the June 1998 Board denial of the 
Veteran's claim consists of additional post-service treatment 
records (VA and private) and related correspondence dated 
from 1995 to 2009, VA/QTC examination reports dated from May 
1999 to August 2008, records from SSA, the June 2009 Travel 
Board hearing transcript, and additional written statements 
submitted by the Veteran and/or her representative. 

After review of the evidence associated with the claims 
folder since June 1998, the Board finds that new and material 
evidence sufficient to reopen the Veteran's previously 
disallowed claim has not been presented.  Indeed, none of the 
evidence shows that the Veteran's hearing loss was caused or 
aggravated by active military service or any incident or 
event therein.  Her statements relating her hearing loss to 
service are essentially duplicative of statements considered 
by the Board in June 1998.  Also, although the treatment 
records show that the Veteran is diagnosed with bilateral 
hearing loss, no medical professional has linked her hearing 
loss to service.  In this regard, it is particularly observed 
that an audiologist wrote in undated correspondence received 
in June 2009 that comparison of the her 1984 audiogram prior 
to the military service to the most recent test shows an 
improvement in overall hearing from 1984 to 2006.  The 
audiologist's statement clearly does not indicate that any 
incident or event of active service caused or aggravated the 
Veteran's hearing loss.  Furthermore, the VA/QTC medical 
examination reports contain no relevant findings or comments.  

Thus, while much of the evidence received subsequent to the 
June 1998 Board decision was not previously considered by VA 
and may be considered new, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  As stated above, the evidence does not show that the 
Veteran's current bilateral hearing loss is related, on 
either a causation or aggravation basis, to her period of 
active military service to include any incident or event 
therein.  Consequently, the newly submitted evidence is not 
material to the claim.    
 
Accordingly, because new and material evidence has not been 
presented, the Veteran's claim for service connection for 
bilateral hearing loss is not reopened.  

B.  Psychiatric disorder

The Veteran initially filed a claim for a psychiatric 
disorder in June 1992.  After she appealed the RO's denial of 
her claim to the Board, the Board also denied the claim, in a 
June 1998 decision.  The Board explained that a personality 
disorder was noted in service and such a disorder is not 
considered a disability for service connection purposes, and 
that there was no evidence of a disability resulting from a 
mental disorder that was superimposed upon the Veteran's 
diagnosed personality disorder.  With respect to other 
diagnosed psychiatric disorders, the Board further commented 
that there was no competent medical evidence relating a 
current psychiatric disorder to service.  The pertinent 
evidence of record at the time of the decision included the 
Veteran's STRs, VA and private treatment records from 1977 to 
1994, VA medical examination reports from July 1992 to March 
1997, and written statements from the Veteran.  She received 
notification of the Board's decision and her appellate rights 
in June 1998; however, she did not appeal to the Court.  
Thus, the June 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. §19.104 (1991).  

The evidence received since the June 1998 Board denial of the 
Veteran's claim consists of additional post-service treatment 
records (VA and private) and related correspondence dated 
from 1995 to 2009, VA/QTC examination reports dated from May 
1999 to August 2008, records from SSA, the June 2009 Travel 
Board hearing transcript, and additional written statements 
submitted by the Veteran and/or her representative. 

After review of the evidence associated with the claims 
folder since June 1998, the Board finds that new and material 
evidence sufficient to reopen the Veteran's previously 
disallowed claim has been presented.  In particular, the 
letter from the her treating VA psychologist (N.D.F.) 
received in August 2009 includes a medical opinion that 
causally related the Veteran's currently diagnosed 
schizoaffective disorder and panic disorder to an unverified 
military sexual trauma reported by the Veteran.  The 
psychologist has specialized medical expertise in the area of 
mental disorders and is competent to provide a medical 
opinion regarding the cause of the Veteran's psychiatric 
disability.  Furthermore, there is nothing inherently false 
about the Veteran's account of an in-service sexual assault 
and her report of such an incident is presumed credible for 
the limited purpose of reopening her claim.  

Thus, evidence received subsequent to the June 1998 Board 
decision was not previously considered by VA and relates to 
an unestablished fact necessary to substantiate the claim.  
Indeed, a competent mental health professional has linked the 
Veteran's current psychiatric disorder to an in-service 
military sexual trauma.  Consequently, the evidence 
associated with the claims folder since the June 1998 Board 
decision is both new and material.    
 
Accordingly, having determined that new and material evidence 
has been presented, the Veteran's claim for service 
connection for a psychiatric disorder is reopened.  However, 
further notification and evidentiary development is needed 
before adjudication of the claim on the merits, as will be 
explained below. 

C.  Residuals of a left ankle injury

The Veteran filed a claim for a left (i.e., bilateral) ankle 
disability in June 1992.  The RO denied the claim in a 
November 1992 decision.  The RO explained that the STRs 
showed treatment for a right ankle sprain in March 1991; 
however, there was no complaint of a left ankle problem in 
the STRs.  The RO also noted that the Veteran gave a history 
of a left ankle injury prior to service with corrective 
surgery with continued post-exertional pain at the VA medical 
examination, and reported no complaints involving the right 
ankle.  The pertinent evidence of record at the time of the 
decision included the STRs showing she entered service with a 
noted scar on the left ankle, the July 1992 VA medical 
examination report, and the June 1992 claim filed by the 
Veteran, the VA Form 21-526.  The Veteran received 
notification of the rating decision and her appellate rights 
in November 1992; however, she did not appeal the portion of 
the decision that denied service connection for an ankle 
disability.  Thus, the November 1992 RO rating decision is 
final with respect to that issue.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  

The evidence received since the November 1992 denial of the 
Veteran's claim consists of additional post-service treatment 
records (VA and private) and related correspondence dated 
from 1992 to 2009, VA/QTC examination reports dated from 
January 1993 to August 2008, records from SSA, the June 2009 
Travel Board hearing transcript, and additional written 
statements submitted by the Veteran and/or her 
representative. 

After review of the evidence associated with the claims 
folder since November 1992, the Board finds that new and 
material evidence sufficient to reopen the Veteran's 
previously disallowed claim has not been presented.  Indeed, 
none of the evidence shows that her currently has a left 
ankle disorder which was either caused or aggravated by 
active military service.  Her statements that she has pain in 
her left ankle and a preexisting left ankle disorder was 
aggravated by active military service are essentially 
duplicative of evidence previously considered by the RO in 
November 1992.  Although post-service treatment records and 
other medical evidence show that the Veteran has been treated 
for various diagnoses pertaining to the foot, no medical 
professional has linked any current residuals of a left ankle 
injury to her period of active military service, to include 
any incident or event therein.  In this regard, as will be 
explained below, the Board notes that the Veteran's treating 
VA podiatrist (B.Y.) wrote in a June 2009 letter that she had 
current podiatric diagnoses of bilateral plantar fasciitis 
with the left greater than the right, painful left foot 
plantar scars, status post multiple left foot neurectomies, 
chronic foot pain due to incisional neuroma, and causalgia 
due to incisional neuroma (entrapped nerve in scar) and 
causally linked the diagnoses to the Veteran's period of 
active military service.  However, he identified no current 
left ankle disability causally or etiologically related to 
service.  Disabilities of the ankle are separate and distinct 
from disabilities of the foot.  See 38 C.F.R. § 4.71a, DCs 
5270-5274; see also 38 C.F.R. § 4.71a, DCs 5276-5284.

Thus, while much of the evidence received subsequent to the 
November 1992 RO rating decision was not previously 
considered by VA and may be considered new, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  As stated above, the evidence does 
not show that the Veteran currently suffers from a left ankle 
disability that is related, on either a causation or 
aggravation basis, to her period of active military service 
to include any incident or event therein.  Consequently, the 
newly submitted evidence is not material to the claim.    
 
Accordingly, the Board determines that new and material 
evidence has not been presented, and the Veteran's claim for 
service connection for residuals of a left ankle injury is 
not reopened.  

III.  Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., neuropathy) and a psychosis, become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

A.  Peripheral neuropathy of the upper extremities 

The Veteran contends that she currently experiences pain in 
the back of her shoulder which radiates down to her hand.  
She asserts that the pain began in 1991 after having to hold 
herself in the push-up position for a couple of hours during 
active military service and has continued since that time.  
She seeks service connection for peripheral neuropathy of the 
upper extremities on such basis.  See June 2009 Travel Board 
hearing transcript, p. 18-19.  

Review of the evidentiary record reveals that the Veteran 
initially complained of numbness and tingling in her wrist 
and hands prior to her period of active service.  Indeed, an 
April 1990 private hospital report shows that she presented 
for emergency treatment with complaints of right hand and 
wrist pain with an accompanying burning sensation that began 
while she was cutting a wire fence.  Ten days later, the 
Veteran again presented to the hospital with complaints of 
right hand swelling, numbness, and pain, as well as right 
shoulder pain.  She reported at that time that her wrist and 
shoulder problems began at work when she was cutting a wire 
fence as part of her duties as a laborer in construction.  It 
was also noted that the Veteran reported that she had been 
experiencing trouble with her right wrist which radiated to 
her right thumb and right forearm for the last couple of 
weeks and she had previously been seen in the emergency room 
a week earlier and had been diagnosed with tendonitis.  The 
examiner at that time diagnosed right wrist strain and 
questionable fracture of the distal radius on the right side.  

Subsequently, the Veteran received treatment on numerous 
occasions for upper extremity pain in service.  The STRs show 
that the Veteran was diagnosed with carpal tunnel syndrome 
that existed prior to service and was not aggravated therein 
in February 1991.  She continued to seek treatment for upper 
extremity pain and was restricted from strenuous heavy 
lifting or use of her upper extremities in December 1991 due 
to bilateral carpal tunnel syndrome of the wrists and was 
returned to limited duty for a period of 6 months ashore 
based on the findings of a Medical Board.  She was later 
noted to have bilateral upper extremity pain of unknown 
etiology in March 1992.  

The medical evidence further shows that the Veteran continued 
to receive treatment for bilateral upper extremity pain and 
numbness after service.  In this regard, it is notable that, 
in an August 1992 private treatment record, her treating 
private physician wrote that she reported at that time that 
she had hurt herself on the job in April 1990 while cutting 
heavy wire with a heavy wire cutter when she began to develop 
pain and swelling of both hands and stated that her symptoms 
had persisted since that time.  The physician noted an 
impression of "bilateral carpal tunnel syndrome, EMG 
negative" and concluded that the Veteran's condition was the 
result of the April 1990 injury (although it is noted that 
the physician mistakenly wrote 1992 instead of 1990 as a 
typographical error).  He added that, although the EMG nerve 
conduction studies were negative, it was understood that 
approximately 10 percent of patients with carpal tunnel may 
not show changes in their nerve conduction.  

Subsequent treatment records also include clinical findings 
of bilateral carpal tunnel syndrome and show that medical 
professionals have typically attributed the Veteran's upper 
extremity symptomatology to said diagnosis.  

Moreover, the record shows that the Veteran was awarded 
service connection for carpal tunnel syndrome with a 10 
percent disability rating for each extremity from June 9, 
1992, in a November 1992 rating decision.  The Veteran 
continues to receive a 10 percent disability rating for each 
extremity for her service-connected disability rating of 
carpal tunnel syndrome under 38 C.F.R. § 4.124a, DC 8715 for 
mild neuralgia of the median nerve.     

In summary, the evidentiary record shows that the Veteran's 
upper extremity symptomatology began before service and 
carpal tunnel syndrome was first diagnosed approximately one 
month after her entrance into active military service.  The 
evidence additionally shows that medical professionals 
typically have attributed the Veteran's upper extremity pain 
and numbness to the diagnosis of carpal tunnel syndrome since 
that time.  Furthermore, her upper extremity pain and 
numbness are already contemplated in the 10 percent 
disability evaluations assigned for her service-connected 
bilateral carpal tunnel syndrome.  There is no indication 
that the Veteran has a neurological disability or other type 
of disability separate and distinct from carpal tunnel 
syndrome that accounts for any of her upper extremity 
symptomatology.  Although it appears that the Veteran 
contends otherwise, her contentions are unsupported by the 
record and the Board affords them less probative value than 
the above medical evidence.    

Thus, for the foregoing reasons, the Board finds that the 
evidence preponderates against the Veteran's claim of service 
connection for peripheral neuropathy of the upper 
extremities, and the appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
B.  Chronic respiratory disorder

The Veteran contends that she developed a chronic respiratory 
disorder due to allergies and asthma that began during her 
period of active military service.

In the present case, the medical evidence of record clearly 
shows that the Veteran currently suffers from a chronic 
respiratory disorder.  VA treatment records include 
references to the Veteran's history of emphysema and COPD and 
further include the diagnoses of allergic rhinitis and COPD 
in the Veteran's list of medical problems.  Treatment records 
further show that she has been prescribed medication to treat 
her respiratory symptomatology.    

Nevertheless, the evidence does not show that the current 
chronic respiratory disorder is causally or etiologically 
related to her period of active military service, to include 
any event or incident therein for reasons explained below.  

The Board initially notes that the Veteran's STRs are devoid 
of any clinical findings of a chronic respiratory disorder.  
The records show that the Veteran presented with a complaint 
of upper respiratory symptoms of 10 days duration in February 
1991.  However, examination at that time revealed a congested 
nose but clear ear canals, and erythematous and bulging 
tympanic membranes.  The impression by a physician's 
assistant was middle ear dysfunction.  After referral for ENT 
evaluation on the same day, the noted impression was otitis 
media with effusion (i.e., OME), left greater than right.  

Later in December 1991, the Veteran presented with complaints 
of pain in her left chest, "like a hole in sternum" when 
breathing.  An X-ray revealed costochondritis. Treatment with 
medication was initiated and no notation of recurrent or 
chronic problems is indicated in subsequent service medical 
records.

Next, she presented with the complaint of having a cold along 
with other symptoms, which was diagnosed as a possible upper 
respiratory infection on February 5, 1992.  However, the 
Veteran demonstrated a normal respiratory system later that 
same month.  See Emergency Medicine Department Triage/Initial 
Nursing Note dated February 20, 1992.  

Approximately four months later, the Veteran acknowledged 
having hay fever and sinus problems but denied having asthma, 
emphysema or persistent cough at that time.  See June 5, 1992 
Dental Health Questionnaire.  She separated from active 
military service three days later.  

Post-service medical evidence shows that a chronic 
respiratory disorder was first diagnosed many years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Indeed, post-service treatment 
records include findings of COPD and references to a history 
of emphysema.  The evidence further does not show that the 
Veteran's current chronic respiratory disorder has been 
clinically linked to her period of active military service.  
Indeed, review of such evidence reveals that no medical 
examiner has opined that the Veteran's chronic respiratory 
disorder was related to her period of active military 
service. 

The Board further notes that, although the Veteran reported 
at the Board hearing that she did not smoke until after 
service, and does not contend that her respiratory disorder 
is related to tobacco use in service, the Board observes that 
the Veteran was noted to smoke one pack of cigarettes a day 
in an August 1991 STR entry.  To the extent that the record 
may raise a claim of service connection for a chronic 
respiratory disorder due to the effects of use of tobacco 
products, the Board notes that the Veteran filed the current 
claim in 2005.  For claims received by VA after June 9, 1998, 
as in this case, a disability will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the Veteran's use of tobacco products 
during service, unless the disability is manifested in, and 
not after, service.  See 38 C.F.R. § 3.300.  Service 
connection for her claimed chronic respiratory disorder is 
precluded on such basis.  See id.    

Thus, although the Veteran has asserted that she had asthma 
in service, her assertion is not supported by the evidence 
contemporaneous to service and, consequently, is not deemed 
credible.  Although there is some indication of allergies in 
service, there is no evidence of complaint, finding, or 
treatment for a chronic respiratory disorder during that 
period or for many years thereafter.  Furthermore, no current 
chronic respiratory disorder has been linked to service by a 
competent medical professional.  The Board finds that this 
evidence far outweighs the Veteran's unsupported lay 
assertion that her chronic respiratory disorder is related to 
service and affords it more probative value.  
  
Thus, in summary, the competent and probative evidence shows 
that a chronic respiratory disorder manifested many years 
after discharge and is not otherwise related to active 
service.  Consequently, the preponderance of the evidence 
weighs against the claim and service connection for a chronic 
respiratory disorder is denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.
 
IV.  Increased Evaluation for Lumbar Spine Degenerative Joint 
Disease
  
The Veteran seeks a disability evaluation higher than 10 
percent for lumbar spine degenerative joint disease.  She is 
currently rated under Diagnostic Code 5242 for degenerative 
arthritis of the spine. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 
(4th ed. 1987)).

The Board notes that the rating criteria for rating spine 
disabilities were amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the 
rating criteria for evaluating intervertebral disc syndrome 
were changed, effective September 23, 2002.  Amendment to 
Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (38 C.F.R. 
§ 4.71a, DC 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
The prior criteria may be applied for the full period of the 
appeal.  The new rating criteria, however, may only be 
applied to the period after their effective date.  VAOPGCPREC 
3-00. 

The Veteran filed the current claim for an increased rating 
in April 2007, and the RO denied her claim in a January 2008 
rating decision.  The Veteran filed a timely Notice of 
Disagreement in February 2008 by way of correspondence 
wherein she specifically identified the correspondence as her 
letter of disagreement and requested traditional review.  
Subsequently, an SOC was issued in April 2009 and the Veteran 
perfected her appeal later that month.      

As the Veteran filed her claim after the change in 
regulations, her service-connected low back disability has 
only been considered under the amended schedule for rating 
disabilities of the spine.  

Under the amended schedule for rating spine disabilities, the 
Veteran's lumbar spine disability is to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DC 5242 (2009).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2009).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Lastly, the 
amended schedule specifically provides that the revised 
criteria include symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

In the present case, the evidence does not show that the 
overall disability picture associated with the Veteran's 
service-connected lumbar spine disability more closely 
approximates the schedular criteria for the next higher 20 
percent disability rating under the General Formula for 
rating spine disabilities.  In this regard, the Board notes 
that the August 2008 QTC examination report reveals that the 
Veteran was able to forward flex to 90 degrees with pain only 
occurring at 90 degrees.  She also demonstrated a combined 
range of thoracolumbar spine motion of 240 with pain only 
occurring at the final degrees of motion (i.e., at 30 degrees 
except for with forward flexion) in all directions.  Thus, 
she had normal range of motion even when considering her 
demonstrations of pain on motion.  In addition, while the 
Veteran was noted to demonstrate an abnormal gait manifested 
by antalgic gait involving the left leg at the examination, 
the evidence does not show that she had muscle spasm severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Indeed, muscle spasm was absent on examination and 
the Veteran exhibited a posture within normal limits.  There 
is also no indication that her abnormal gait was a result of 
severe guarding related to her low back disability.  As 
stated above, she was able to demonstrate full range of 
motion with pain only occurring at the final degree of motion 
in all directions.  

The examiner additionally wrote that there was negative 
straight leg testing bilaterally and no ankylosis of the 
lumbar spine.  It is further noted that the radiology 
interpretation of the Veteran's complete lumbosacral spine 
included an impression of minor degenerative joint disease 
with an otherwise negative lumbar spine.  Although sensory 
deficits were demonstrated in the left dorsal foot on 
examination, there is no indication that such symptomatology 
is associated with the Veteran's lumbar spine disability.  

Moreover, review of the Veteran's treatment records, as well 
as other evidence relevant to the claim/appeal period, do not 
show that the Veteran's low back disability is more disabling 
than what is reflected in the August 2008 QTC examination 
report.  

Thus, in view of the foregoing, the Board finds that the 
assignment of an increased rating is not warranted under DC 
5242.      

In making this determination, the Board has considered any 
additional functional limitation due to such factors as pain, 
weakness, fatigability and incoordination and found that 
there has been no demonstration of disability comparable to 
the criteria for a higher rating for limitation of 
thoracolumbar motion.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, it is 
notable that the August 2008 QTC examiner specifically wrote 
that the Veteran's joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  See August 
2008 QTC examination report, p. 4.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period under the amended schedule for rating spine 
disabilities.  

In this regard, the Board notes that the August 2008 QTC 
examiner wrote in the examination report that the Veteran's 
lumbar strain had progressed to lumbar spine degenerative 
disc disease due to subjective low back pain, objective 
lumbar spine tenderness, pain with range of motion and 
positive X-ray.  Degenerative disc disease is a diagnosis 
separate and distinct from degenerative joint disease and 
requires evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine and under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
However, it appears that the examiner's reference to "disc" 
disease was a typographical error as he had previously 
written in the report that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Also, as noted above, the August 2008 
radiological report only identified minor lumbar degenerative 
joint disease and made no mention of disc disease.  The 
examiner even wrote that the attached lumbar spine X-ray 
report showed degenerative arthritis.  Furthermore, a 
diagnosis of degenerative disc disease is not shown to be 
part of the Veteran'service-connected lumbar spine 
disability.  In consideration of the foregoing, evaluation of 
the Veteran's lumbar spine disability under DC 5243 for 
intervertebral disc syndrome is not warranted.     
   
For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an increased evaluation for the Veteran's lumbar spine 
disability on a schedular basis for the entire appeal period 
under the amended schedule for rating spine disabilities.  As 
such, no staged rating is warranted.    

The Board has further considered whether the Veteran's lumbar 
spine disability warrants referral for consideration of a 
higher rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  
However, after review of the record, the Board finds that any 
limitations on the Veteran's employability due to her 
service-connected lumbar spine disability have been 
contemplated in the currently assigned 10 percent disability 
rating under DC 5242.  The Veteran does not contend and the 
evidence does not reflect that her claimed disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  The record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant consideration of the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, referral of this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for consideration of the assignment of 
an extraschedular evaluation is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  



In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  As new and material evidence has not been presented, the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss is not reopened.  

2.  As new and material evidence has been presented, the 
Veteran's claim for entitlement to service connection for a 
psychiatric disorder is reopened.  

3.  As new and material evidence has not been presented, the 
Veteran's claim for entitlement to service connection for 
residuals of a left ankle injury is not reopened.    

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities is denied.  

5.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as emphysema and COPD, is 
denied.  

6.  Entitlement to an evaluation higher than 10 percent for 
service-connected lumbar spine degenerative joint disease is 
denied.  



[Continued on Next Page]

REMAND

After review of the record, the Board finds that the issues 
involving entitlement to service connection for a psychiatric 
disorder, a hip disorder, and a gastrointestinal disorder, as 
well as entitlement to a TDIU, require further development 
before the Board may proceed in evaluating the merits of the 
claims for reasons explained below.

A.  Service connection for a psychiatric disorder

For reasons explained above, the Veteran's claim of 
entitlement to a psychiatric disorder has been reopened.  She 
essentially contends that she currently suffers from a mental 
disorder that began during her period of active military 
service and continues to the present.   

As stated above, the Veteran's treating VA psychologist 
(N.D.F.) wrote in a letter received in August 2009 that the 
Veteran's currently diagnosed schizoaffective disorder and 
panic disorder were causally related to an unverified 
military sexual trauma reported by the Veteran.  Review of 
the record reveals that the Veteran has not previously 
provided any information or evidence regarding the occurrence 
of an in-service sexual assault.  

Thus, in light of the August 2009 medical opinion, the Board 
finds that a remand for further notice that advises the 
Veteran regarding what evidence she should submit in support 
of the reported in-service sexual assault is necessary in 
order to afford every consideration to the Veteran with 
respect to her claim.  

B.  Service connection for a hip disorder

The Veteran contends that she fell in service and injured her 
left hip, which has resulted in a current hip disorder.  She 
alternatively asserts that a current left hip disorder has 
developed secondary to her service-connected bilateral knee 
disability.  See June 2009 Travel Board hearing transcript, 
p. 8-13. She has further asserted that it is secondary to her 
service-connected low back disability.  She seeks service 
connection for a hip disorder on these bases.     

The Board initially notes, upon review of the record, that 
the Veteran was noted to have a well-healed scar on the left 
iliac crest at the time of her October 1990 enlistment 
examination; however, no left hip disorder was noted at that 
time.  However, a private hospital record dated in June 1989, 
which was prior to service, notes that the Veteran had left 
reconstruction of the left foot with a bone graft taken from 
the left hip as part of her history of surgeries.  It is also 
observed that a February 1992 STR includes reference to the 
Veteran's past hip surgery.  

The STRs show that the Veteran presented for treatment with 
complaints of left hip pain in February 1991, approximately 
one month after entrance into active military service.  She 
has also competently reported current left hip problems.  See 
e.g., private psychiatric assessment dated March 29, 2004, p. 
2.  She further asserts that her left hip problems are 
secondary to her service-connected knee disabilities or 
service-connected low back disability.  However, no medical 
examination or medical nexus opinion has been afforded in 
connection with the left hip claim.  

VA is obligated to provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of 38 C.F.R. § 3.159(c)(4), which requires that 
the evidence of record indicate that the claimed disability 
or symptoms may be associated with the established event, 
establishes a low threshold for providing an examination.  
See McLendon at 83.    

In view of the foregoing, the Board finds that a remand for a 
medical examination and medical nexus opinion is necessary in 
this case.  

C.  Service connection for a gastrointestinal disorder,
to include IBS and acid reflux

The Veteran contends that she had constipation and heartburn 
in service that worsened thereafter, causing her to develop a 
current gastrointestinal disability.  See June 2009 Travel 
Board hearing transcript, p. 19-24.  

Although it is noted that no chronic gastrointestinal 
disorder was clinically diagnosed in service, STRs show that 
the Veteran sought treatment for cramping in her lower 
abdomen in October 1991 and reported a history of colon 
spasms for the last five years at that time.  On physical 
examination, it was noted that her bowel sounds were 
hypoactive.  She later sought treatment for lower abdominal 
pain and cramping in November 1991, which was assessed as 
bacterial vaginitis.  The medical evidence also shows that 
she underwent a subtotal colectomy with end ileostomy in 
February 2009, and had a postoperative diagnosis of colonic 
generalized gastrointestinal dysmotility at that time.  Thus, 
the Veteran was treated for gastrointestinal complaints in 
service and has a current gastrointestinal disability.  
However, no medical examination or medical nexus opinion has 
been afforded in connection with her current gastrointestinal 
claim.  

In view of the foregoing, the Board finds that a remand for a 
medical examination and medical nexus opinion is necessary 
regarding the Veteran's claimed gastrointestinal disability.  
See 38 U.S.C.A. § 5103A; McLendon, supra.  

D.  Service connection for residuals of left foot injury

The Veteran contends that she injured her left foot prior to 
service and the disability was aggravated by service because 
she was not allowed to wear her foot brace and was forced to 
run.  See June 2009 Travel Board transcript, p. 13-18.  

The Veteran's VA treating podiatrist (B.Y.) noted that she 
had current podiatric diagnoses of bilateral plantar 
fasciitis with the left greater than the right, painful left 
foot plantar scars, status post multiple left foot 
neurectomies, chronic foot pain due to incisional neuroma, 
and causalgia due to incisional neuroma (entrapped nerve in 
scar).  The podiatrist noted that he had reviewed "676 
pages" of the Veteran's military medical record as well as 
41 pages of recent VA medical records and concluded that the 
Veteran's current diagnoses were "as likely as not" 
causally related to her service-connected disabilities of 
paralysis of the peroneal nerve, lower leg condition, and 
tendon inflammation.  He explained that the opinion was based 
on the March 19991 health record, which noted a diagnosis of 
"bilateral heel pain" and bilateral "plantar fasciitis."  
The podiatrist noted that the Veteran's increased disabling 
painful left foot condition was a surgical complication 
following the customary non-surgical and surgical treatment 
of chronic plantar fasciitis and its associated pedal 
manifestations.  

The podiatrist continued to explain that, although the 
Veteran did sustain left foot injury and undergo left foot 
reconstructive surgery prior to her 1991-1992 tour of 
military service, it was clearly noted in her induction 
physical that she had had no problems since the surgery, and 
her induction physical left foot X-rays showed "left foot 
fusion between 1st cuneiform and 1st metatarsal, otherwise 
negative."   

The Board has considered the podiatrist's opinion in 
connection with the claim.  However, in rendering the 
opinion, the podiatrist did not adequately address the 
Veteran's history of tarsal tunnel syndrome of the left foot 
as noted in an April 1990 private hospital report, which was 
prior to her period of active military service.  Furthermore, 
it does not appear that the podiatrist had sufficient data to 
provide an opinion as there is evidence pertinent to the 
history of the Veteran's left foot disability included in 
medical records dated prior to her period of active military 
service included in the record.  Thus, the Board finds the 
podiatrist's opinion is inadequate to establish the necessary 
nexus relationship between a current foot disability and 
service.  Nevertheless, in consideration of the podiatrist's 
opinion and the fact that no medical examination has been 
afforded the Veteran in connection with the claim, a remand 
for medical examination and medical nexus opinion pertinent 
to the Veteran's foot claim is warranted.  See 38 U.S.C.A. 
§ 5103A; McLendon, supra.     

E.  TDIU

In regard to the TDIU claim, the Board notes that the issue 
is inextricably intertwined with the outcome of the 
aforementioned claims being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  The Board 
additionally notes that the Veteran mentioned at the Board 
hearing that she had participated in vocational 
rehabilitation; however, that folder is not included with the 
claims folder.  For these reasons, this issue must also be 
remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran updated VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to her claim for a 
psychiatric disorder, to advise her of 
what evidence she may submit to support 
her report of an in-service sexual 
assault.  The Veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.  

2.  Schedule the Veteran for an 
appropriate medical examination for her 
claimed hip disability.  The claims file, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner must identify any hip 
disability which has been demonstrated by 
the Veteran since January 2008.  (Judicial 
precedent provides that the requirement 
that a "current" disability be present is 
satisfied when a claimant has a disability 
at the time a claim for VA disability 
compensation is filed or during the 
pendency of that claim.)  

b.  The examiner must state whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any such identified current hip disability 
was caused by, or was initially manifested 
during, her active military service, to 
include consideration of any symptomatology 
shown therein or any incident or event 
therein; or whether such service causation 
or initial manifestation is unlikely (i.e., 
less than a 50-50 probability).  

c.  If the examiner believes that the 
Veteran had a hip disability which was 
present prior to service, the examiner 
should thoroughly explain the basis of that 
belief and specifically opine as to whether 
there is clear and unmistakable evidence 
(i.e., obvious or manifest) that such 
disorder developed prior to service, and, 
if so, whether there is also clear and 
unmistakable evidence (i.e., obvious or 
manifest) that such disorder was not 
aggravated during service. 

d.  The examiner should also opine as to 
whether it is at least as likely as not any 
current hip disability has been caused or 
aggravated by the Veteran's service-
connected low back or knee disability or 
whether any such causation or aggravation 
is unlikely (i.e., a probability of less 
than 50 percent).

e.  The examiner should provide a thorough 
discussion of the medical history 
pertaining to the hip disability and 
confirm that the claims folder (which 
comprises eight-volumes) has been reviewed.

f.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

g.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptoms which 
resolve with return to the baseline level 
of disability, and does not include an 
increase in the disorder which is due to 
the natural progress of the condition.

h.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  Schedule the Veteran for an 
appropriate medical examination for her 
claimed left foot disability.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner must identify any left 
foot disability which has been demonstrated 
by the Veteran since filing her claim in 
July 2007.  (Judicial precedent provides 
that the requirement that a "current" 
disability be present is satisfied when a 
claimant has a disability at the time a 
claim for VA disability compensation is 
filed or during the pendency of that 
claim.)  

b.  The examiner must state whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any such identified current left foot 
disability was caused by, or was initially 
manifested during, her active military 
service, to include consideration of any 
symptomatology shown therein or any 
incident or event therein; or whether such 
causation or initial manifestation is 
unlikely (i.e., less than a 50-50 
probability).  

c.  If the examiner believes that the 
Veteran had a left foot disability which 
was present prior to service, the examiner 
should thoroughly explain the basis of that 
belief and specifically opine as to whether 
there is clear and unmistakable evidence 
(i.e., obvious or manifest) that such 
disorder developed prior to service, and, 
if so, whether there is also clear and 
unmistakable evidence (i.e., obvious or 
manifest) that such disorder was not 
aggravated during service. 

d.  The examiner should provide a thorough 
discussion of the medical history 
pertaining to the left foot disability and 
confirm that the claims folder (which 
comprises eight-volumes) has been reviewed.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptoms which 
resolve with return to the baseline level 
of disability, and does not include an 
increase in the disorder which is due to 
the natural progress of the condition.

g.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

4.  Schedule the Veteran for an 
appropriate medical examination for her 
claimed gastrointestinal disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner must identify any 
gastrointestinal disability which has been 
demonstrated by the Veteran since filing 
her claim in July 2007.  (Judicial 
precedent provides that the requirement 
that a "current" disability be present is 
satisfied when a claimant has a disability 
at the time a claim for VA disability 
compensation is filed or during the 
pendency of that claim.)  

b.  The examiner must state whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any such identified current 
gastrointestinal disorder was caused by, or 
was initially manifested during, her active 
military service, to include consideration 
of any symptomatology shown therein or any 
incident or event therein; or whether such 
causation or initial manifestation is 
unlikely (i.e., less than a 50-50 
probability).  

c.  If the examiner believes that the 
Veteran had a gastrointestinal disorder 
which was present prior to service, the 
examiner should thoroughly explain the 
basis of that belief and specifically opine 
as to whether there is clear and 
unmistakable evidence (i.e., obvious or 
manifest) that such disorder developed 
prior to service, and, if so, whether there 
is also clear and unmistakable evidence 
(i.e., obvious or manifest) that such 
disorder was not aggravated during service. 

d.  The examiner should provide a thorough 
discussion of the medical history 
pertaining to a gastrointestinal disability 
and confirm that the claims folder (which 
comprises eight-volumes) has been reviewed.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptoms which 
resolve with return to the baseline level 
of disability, and does not include an 
increase in the disorder which is due to 
the natural progress of the condition.

g.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

5.  Associate the Veteran's VA vocational 
rehabilitation folder with the claims 
folder.

6.  After the above notification and 
development has been accomplished to the 
extent possible, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, provide the Veteran and her 
representative with an SSOC and allow an 
appropriate period of time for response.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order. 

The purpose of this remand is to obtain additional 
development.  The Board does not intimate a decision, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


